 

Exhibit 10.2

  

AMENDMENT TO

 

EMPLOYMENT AGREEMENT AND EXECUTIVE TRANSITION AGREEMENT

 

Amendment, dated as of December 9, 2016 (this “Amendment”), to each of (i) the
Employment Agreement made as of January 9, 2013 (the “Employment Agreement”),
between G-III Apparel Group, Ltd. (the “Company”) and Wayne Miller (the
“Executive”), and (ii) the Amended and Restated Executive Transition Agreement
made as of February 15, 2011 (the “Executive Transition Agreement”), by and
between the Company and the Executive.

 

RECITALS

 

WHEREAS, the Company and the Executive desire to enter into this Amendment in
order to modify certain provisions of the Employment Agreement and the Executive
Transition Agreement as further set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and the mutual promises and covenants
contained herein, the parties hereto, intending to be legally bound, agree as
follows:

 

AGREEMENT

 

1.               Employment Agreement Amendments. The Company and the Executive
hereby acknowledge and agree that, as of the date hereof, the Employment
Agreement shall be amended as follows:

 

a.Section 3 of the Employment Agreement shall be amended by replacing “Five
Hundred Thousand Dollars ($500,000)” with “Seven Hundred Fifty Thousand Dollars
($750,000)”.

 

b.Clause (A) of Section 5(b)(iii) of the Employment Agreement shall be amended
in its entirety to read as follows:

 

“(A) (1) a material reduction or diminution in Executive’s title, position,
authority, duties or responsibilities, or (2) the assignment to Executive of
duties which are materially inconsistent with Executive’s title and position or
which materially impair Executive’s ability to function as the Chief Operating
Officer of the Company, or (3) a change in Executive’s line of reporting as set
forth in the last sentence of Section 1 of the Employment Agreement, which
continues unremedied for a period of thirty (30) days after Executive has given
written notice to the Company specifying in detail the applicable event or
events purported to give rise to good reason pursuant to such clauses (1), (2)
or (3), as the case may be,”;

 

c.Clause (C) of Section 5(b)(iii) of the Employment Agreement shall be amended
to add the following words at the beginning of such clause prior to the words
“failure to timely pay…”: “a reduction in Executive’s salary rate then in effect
or …”.

 

d.Section 5(b)(iii) of the Employment Agreement shall be amended by replacing
“60 days” with “90 days”.

 

 

 

  

e.The second and third sentences of Section 5(f) of the Employment Agreement
shall be amended in their entirety to read as follows:

 

“In addition, subject to the terms and conditions of this Agreement, in the
event of any such termination referred to in the preceding sentence, the Company
shall continue to pay compensation to Executive under Section 3 and to provide
benefits under Section 4(a) for a period of twenty-four (24) months from the
date his employment terminates (sometimes referred to herein as the “severance
amounts”). For the purposes of determining compensation payable to Executive
pursuant to the preceding sentence, Executive’s applicable salary will be the
highest annual rate of salary in effect during the one-year period preceding the
date Executive’s employment terminates, and Executive shall be deemed to be
entitled to an annual bonus for each 12-month period during such severance
period in an amount equal to the greater of (i) the average annual cash bonus
earned by Executive during the two fiscal years immediately preceding the fiscal
year in which Executive’s employment terminates and (ii) an annual bonus amount
of $500,000 (in addition to his salary compensation for such period), it being
understood that the cash portion of the severance payments (including the sum of
the salary continuation at the annual rate referred to above and the applicable
deemed annual bonus amount described above) will be payable in equal
installments in accordance with the Company’s regular payroll schedule (thus,
for illustration purposes only, if Executive’s annual salary rate is $750,000,
the applicable annual bonus amount is $850,000 and the Company’s payroll
schedule is monthly, Executive would receive in respect thereof severance
payments of $133,333.33 per month for each month during the 24-month severance
period described above).”

 

f.The definition of “Listed Company” in Section 7(a) of the Employment Agreement
shall be revised to read as follows:

 

“For purposes of this Agreement, the term “Listed Company” shall mean PVH Corp.,
Kenneth Cole Productions, Inc., VF Corporation, VCS Group LLC (Vince Camuto),
Ralph Lauren Corporation, Michael Kors Holdings Limited, Oxford Industries, Inc.
or any successor Company to any of the foregoing.”

 

g.The second sentence of Section 18 of the Employment Agreement shall be amended
by adding the following at the end of such sentence: “; provided that, for the
avoidance of doubt, it is understood that the foregoing shall not affect
Executive’s rights under this Agreement in respect of a termination by the
Company without justifiable cause or a termination by Executive for good reason,
notwithstanding the occurrence of any such “Change in Control,” if for any
reason such termination does not entitle Executive to the severance payments
provided for under the Transition Agreement”.

 

2.              Executive Transition Agreement Amendment. The Company and the
Executive hereby acknowledge and agree that, as of the date hereof, the
Executive Transition Agreement shall be amended as follows:

 

a.Section 1.2(a) of the Executive Transition Agreement shall be amended by
replacing (i) “1.5 times” with “2.0 times” and (ii) “18-month” with “24-month”.

 

 2 

 



 

b.Section 1.2(b) of the Executive Transition Agreement shall be amended by
replacing “18 months” with “24 months”.

 

c.Clause (1) of Section 1.3(c) of the Executive Transition Agreement shall be
amended to read as follows:

 

“(1) (i) a material reduction or diminution in the Executive’s title, position,
authority, duties or responsibilities, or (ii) the assignment to the Executive
of duties which are materially inconsistent with the Executive’s title and
position or which materially impair the Executive’s ability to function in his
title and position, or (iii) a change in the Executive’s line of reporting,”.

 

d.A new clause (5) shall be added immediately prior to the end of the first
sentence of Section 1.3(c) of the Executive Transition Agreement to read as
follows:

 

“ or (5) the non-renewal or non-extension by the Company of the term of any
employment agreement in effect between the Company and the Executive for reasons
other than Cause or “cause” as defined in such employment agreement.”

 

3.               Agreement References. All references to the Employment
Agreement or the Executive Transition Agreement in the Employment Agreement or
the Executive Transition Agreement, as the case may be, shall hereafter
respectively be deemed to be references to the Employment Agreement as amended
by this Amendment and the Executive Transition Agreement as amended by this
Amendment, as applicable.

 

4.               No Other Modifications. Except as expressly amended herein, all
of the terms and provisions of the Employment Agreement and the Executive
Transition Agreement shall remain unmodified and in full force and effect.

 

5.               Counterparts and Facsimile. This Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Any signature page
delivered by facsimile or electronic image transmission (including in the form
of a PDF file) shall be binding to the same extent as an original signature
page.

 

[Signature page follows]

 

 3 

 

 

IN WITNESS WHEREOF, each of the parties to this Amendment has executed and
delivered this Amendment as of the date first written above.

 

  G-III APPAREL GROUP, LTD         By: /s/ Morris Goldfarb   Name:   Morris
Goldfarb   Title: Chief Executive Officer         /s/ Wayne S. Miller   Wayne
Miller

 

 

 